 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Tanya Winters,                                   No. CV-18-03322-PHX-JAT
10                 Plaintiff,                         ORDER
11   v.
12   Commissioner       of      Social    Security
     Administration,
13
                   Defendant.
14
15          Pending before the Court is Plaintiff’s appeal of a denial of social security
16   benefits. (Doc. 1). Plaintiff has also moved to proceed in forma pauperis. (Doc. 2).
17   Plaintiff has also filed two motions regarding service.
18          Plaintiff has filed at least two previous cases purporting to be an appeal of a denial
19   of social security disability benefits: CV 18-2467 and CV 18-2468. This case appears to
20   be duplicative of those two cases.
21          In CV 18-2467, this Court held a hearing regarding Plaintiff’s failure to complete
22   the service packets so the Marshals could serve her complaint. Plaintiff failed to appear
23   for the hearing. The Court nonetheless gave Plaintiff an extension of time to return the
24   service packets. Plaintiff did not return the service packets and the case was dismissed.
25          In CV 18-2468, this Court ordered Plaintiff to show cause why the case should not
26   be dismissed as duplicative of CV 18-2467. To date, Plaintiff has not responded to the
27   Court’s show cause order.
28          Plaintiff now files this case, which again appears to be duplicative of CV 18-2467
 1   and CV 18-2468. With respect to Plaintiff’s motion to proceed in forma pauperis,
 2                  Congress provided with respect to in forma pauperis cases that a
           district court "shall dismiss the case at any time if the court determines" that
 3         the "allegation of poverty is untrue" or that the "action or appeal" is
           "frivolous or malicious," "fails to state a claim on which relief may be
 4         granted," or "seeks monetary relief against a defendant who is immune
 5         from such relief." 28 U.S.C. § 1915(e)(2). While much of section 1915
           outlines how prisoners can file proceedings in forma pauperis, section
 6         1915(e) applies to all in forma pauperis proceedings, not just those filed by
           prisoners. Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000)("section
 7         1915(e) applies to all in forma pauperis complaints"). "It is also clear that
           section 1915(e) not only permits but requires a district court to dismiss an
 8         in forma pauperis complaint that fails to state a claim." Id. Therefore, this
           court must dismiss an in forma pauperis complaint if it fails to state a claim
 9         or if it is frivolous or malicious.
                    "[A] complaint, containing both factual allegations and legal
10         conclusions, is frivolous where it lacks an arguable basis either in law or in
           fact." Neitzke v. Williams, 490 U.S. 319, 325 (1989). Furthermore, "a
11         finding of factual frivolousness is appropriate when the facts alleged rise to
           the level of the irrational or wholly incredible, whether or not there are
12         judicially recognized facts available to contradict them." Denton v.
           Hernandez, 504 U.S. 25, 33 (1992). "A case is malicious if it was filed
13         with the intention or desire to harm another." Andrews v. King, 398 F.3d
           1113, 1121 (9th Cir. 2005).
14
     Kennedy v. Andrews, 2005 WL 3358205, *2-*3 (D. Ariz. 2005).
15
           In this case, this third attempt to appeal the same denial of social security
16
     disability benefits appears to be frivolous, and this Court will dismiss this case as such
17
     unless Plaintiff can show cause why the case should not be dismissed.
18
           Accordingly,
19
           IT IS ORDERED that, by October 26, 2018, Plaintiff shall show cause why this
20
     case should not be dismissed as frivolous for the reasons stated above.
21
           Dated this 18th day of October, 2018.
22
23
24
25
26
27
28


                                                -2-
